DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1, 2, 5, and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Plobl (US 2016/0027759 A1) in view of Lee (US 2002/0043360 A1)

Re. claim 1: Plobl discloses:
a heat-dissipating substrate with a coating structure, comprising at least two layers (1, 2, 10, 20); (see fig. 1, 2; para. 0053-0055)
wherein a base layer (1) is a heat dissipation layer, the heat dissipation layer has one or more projections, 
one or more sputtered silver alloy layers (15) are formed on a top surface and configured to be sintered, (see fig. 2; para. 0025, 0054)
a thickness of the sputtered silver alloy layer (15) is less than 5000 nm (74nm), and a thickness precision of the sputtered silver alloy layer is ± 0.2 um (implied to be no more than the layer thickness of ±74nm), so as to improve sintering ability. (see fig. 2; para. 0052-0057)
Plobl fails to disclose:
Wherein the heat dissipation layer has one or more projections.
However, Lee discloses:
A heat-dissipating substrate (1) with a coating structure (plated), comprising at least two layers, (see fig. 1-3; para. 0059)
the heat dissipation layer has one or more projections (13), (see fig. 1-3; para. 0040-0043)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the laminated structure of the sputtered layers from Plobl to cover the heat-dissipating substrate of Lee. One of ordinary skill would have been motivated to do this in order to connect elements without the use of high heat processes. (Plobl para. 0012)

Re. claim 2: Plobl discloses wherein the heat dissipation layer is made of a copper alloy (Sn-Ag-Cu) or an aluminum alloy (AlN). (see para. 0005, 0023, 0056) 

Re. claim 5: Plobl discloses:
a heat-dissipating substrate with a coating structure, comprising at least two layers (1, 2, 10, 20); (see fig. 1, 2; para. 0053-0055) 
wherein a base layer (1) is a heat dissipation layer, the heat dissipation layer has one or more concavities, 
one or more sputtered silver alloy layers (15) are formed on a top surface of the projection and configured to be sintered, (see fig. 2; para. 0025, 0054)
a thickness of the sputtered silver alloy layer (15) is less than 5000 nm (74nm), and a thickness precision of the sputtered silver alloy layer is ± 0.2 um (implied to be no more than the layer thickness of ±74nm), so as to improve sintering ability. (see fig. 2; para. 0052-0057)
Plobl fails to disclose:
Wherein the heat dissipation layer has one or more concavities.
However, Lee discloses:
A heat-dissipating substrate (1) with a coating structure (plated), comprising at least two layers, (see fig. 1-3; para. 0059)
the heat dissipation layer has one or more concavities (spaces between adjacent 13), (see fig. 1-3; para. 0040-0043)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the laminated structure of the sputtered layers from Plobl to cover the heat-dissipating substrate of Lee. One of ordinary skill would have been motivated to do this in order to connect elements without the use of high heat processes. (Plobl para. 0012)

Re. claim 6: Plobl discloses wherein the heat dissipation layer is made of a copper alloy (Sn-Ag-Cu) or an aluminum alloy (AlN). (see para. 0005, 0023, 0056)

Response to Arguments
Applicant’s arguments, see pages 3-6, filed 22 November, 2022 with respect to the rejection(s) of claim(s) 1, 2, 5, and 6 under 35 U.S.C. 103 as being unpatentable over Hirotsuru et al. in view of Lee have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Plobl in view of Lee as seen above. Applicant argues that Hirotsuru and Lee fail to disclose “a thickness of the sputtered silver alloy layer is less than 5000nm, and a thickness precision of the sputtered silver alloy layer is ± 0.2 um.” The Examiner agrees that Hirotsuru and Lee fail to disclose these limitations. However, Plobl teaches these limitations as explained above. 
Applicant argues on page 5 that protruding portions (13) of Lee are used to smooth air flow. While this is true, the protruding portions are also heat-dissipating portions of Lee’s invention. So, these fin portions teach the limitations of a heat dissipating substrate and having one or more projections, the fins being the projections, as well as one or more concavities between the fins. The combined teachings of Plobl and Lee render the claims unpatentable. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM B DRAVININKAS whose telephone number is (571)270-1353. The examiner can normally be reached Monday - Friday 9a-6p MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAYPRAKASH (JP) N GANDHI can be reached on 571-272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




December 2, 2022
/ADAM B DRAVININKAS/Primary Examiner, Art Unit 2835